                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION


RONNIE LEE OWEN,                                       )
                                                       )
                       Plaintiff,                      )
                                                       )
v.                                                     )       Case No. 16-03362-CV-S-BP
                                                       )
NANCE, et al.,                                         )
                                                       )
                       Defendants.                     )


                                              ORDER

       On May 28, 2019, the Court conducted a telephone conference with the parties regarding

Defendants’ attempt to obtain documents that were utilized in, or related to, Plaintiff’s criminal

proceeding. One of the issues to be resolved was whether some of those documents were protected

by the attorney/client privilege. After the conference, the Court, inter alia, directed Ms. Erica

Mynarich – who represented Plaintiff – to provide a copy of exhibits 1 and 3 through 7 to the Court

for in camera review. Having reviewed those exhibits, the Court concludes that they are protected

by the privilege.

       The exhibits consist of letters Plaintiff wrote to Ms. Mynarich. Ms. Mynarich submitted

those letters to the Court during a hearing in Plaintiff’s criminal case on March 29, 2017. The letters

were submitted in camera and copies were not provided to the Assistant United States Attorney.

Thus, they have not been revealed to third parties. Exhibit 5 Plaintiff seeks legal advice from Ms.

Mynarich on matters related to his criminal case and is thus clearly privileged. While Exhibit 1

seeks Ms. Mynarich’s legal advice on matters that were not directly related to the criminal case, they




           Case 6:16-cv-03362-BP Document 88 Filed 06/12/19 Page 1 of 2
are sufficiently related to the criminal case that it was reasonable for Plaintiff to seek her counsel,

Plaintiff’s communication soliciting her advice is privileged. See, e.g., State v. Longo, 789 S.W.2d

812, 815 (Mo. Ct. App. 1990) (holding that communication with counsel is privileged if “the client

. . . believe[s] that the attorney he seeks advice from is capable of providing him with representation

. . . .”)

            The remaining exhibits discuss a combination of (1) matters related to the criminal case and

(2) matters that are unrelated to the criminal case. It is not feasible to excise the arguably

unprivileged discussion from the privileged discussion. Moreover, the Court does not believe that

disclosure of Exhibits 3, 4, 6 and 7 is likely to reveal any information that is likely to lead to the

discovery of admissible evidence, which provides further justification for not attempting to excise

the privileged portions.

            For these reasons, the Court declines to direct that Defendants be provided with copies of

Exhibits 1 and 3 through 7 from the hearing held in Plaintiff’s criminal case on March 29, 2017.


IT IS SO ORDERED.



                                                          /s/ Beth Phillips
                                                          BETH PHILLIPS, CHIEF JUDGE
DATE: June 12, 2019                                       UNITED STATES DISTRICT COURT




                                                     2

               Case 6:16-cv-03362-BP Document 88 Filed 06/12/19 Page 2 of 2
